Title: From George Washington to Colonel Silvanus Seely, 24 October 1779
From: Washington, George
To: Seely, Silvanus


        
          Sir,
          West Point Oct. 24th 1779
        
        I have received your Letter of the 20th and thank you much for the intelligence you were so obliging as to communicate—and for the return and disposition of your Regiment. You will be pleased to continue your indeavours to obtain information with respect to the Enemy—and to transmit me from time to time, such as you may deem material, and, in a particular manner, You will extend your inquiries to their movements and embarkations and to any changes that may take place in their Shipping either by fresh arrivals or their sailing. I am Sir Your most Obedient sert
        
          Go: Washington
        
        
          P.S. I am exceedingly sorry to find your Regiment so sickly.
        
      